Title: To James Madison from Walter Jones, [ca. 14 February] 1810
From: Jones, Walter
To: Madison, James


Wednesday [ca. 14 February 1810] ½ after 1. o Clock Congress Hall.
Mr. Roxas has this moment delivered the inclosed, and proposes waiting upon the president this Evening—he goes in the Carriage with Mrs. La Trobe, and as W. Jones may not be at hand to present him, he conceives he cannot better fulfill the Civility injoined upon him by the Letter of doctor Rush, than by forwarding with his Compliments, the Letter beforehand.
